DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 03/23/2020. 

Oath/Declaration
The oath or declaration filed on 03/20/2020 is acceptable.

Information Disclosure Statement



Election/Restrictions
Applicant’s election, without traverse group I, of species I (Fig 4A-4B): claims 1-8 and 15-26, in the “Response to Election / Restriction Filed” filed on 08/30/2021 is acknowledged and entered by Examiner. This office action considers claims 1-8 and 15-26 are thus pending for prosecution.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al ( US 2009/0160008 A1; hereafter Fujiwara).

Regarding claim 1, Fujiwara discloses a merged-PN-Schottky (MPS) diode, comprising: 

a doped region of P-type conductivity  (Fig 1,  element 42, Para [ 0045]), extending in the drift layer at the top surface (Fig 9A, drift 36, Para [ 0044-0047]); an ohmic contact (Fig 1, element 22 and 24, Para [ 0037]) in direct electrical contact with the doped region at the top surface (Fig 1,  element 42, Para [ 0045]), a plurality of cells of N-type conductivity (Fig 1,  region 36a, Para [ 0036]) and said second doping level (Fig 1,  region 36a, Para [ 0036]), extending in the drift layer within  (Fig 1, drift  36, Para [ 0044-0047]) and through the doped region (Fig 1,  element 42, Para [ 0045]) and facing the top surface; and an anode metallization ( electrode 26, Para [ 0037]) on said top surface, in contact with the ohmic contact ( element 22 and 24) and with said cells such as to form a junction-barrier (JB) diode with said doped region (Fig 1,  element 42, Para [ 0045]) and Schottky diodes with said cells ( Para [ 0037]), the JB diode and the Schottky diodes defining ( Para [ 0033]) an active area of the MPS diode ( Para [ 0033]), wherein: the doped region  (Fig 1,  element 42, Para [ 0045]) has, in top-plan view, a grid-shaped layout delimiting said plurality of cells (  Fig 2, Para [ 0033]); each cell has a same geometry; and said ohmic contact (Fig 1, element 22 and 24, Para [ 0037])  

Regarding claim 2, Fujiwara discloses the MPS diode according to claim 1, Fujiwara further discloses wherein said grid-shaped layout is symmetric (region 36/42) with respect to an axis of symmetry passing through a centroid of a geometrical shape defined by outer edges of the active area (Fig 2, Para [0033]).  

Regarding claim 3, Fujiwara discloses the MPS diode according to claim 1, Fujiwara further discloses wherein the doped region is formed by a plurality of first elongated regions ( left and right 42), each having a respective main direction of extension parallel to a first axis ( fig 1), and by a plurality of second elongated regions (42), each having a respective main direction of extension parallel to a second axis orthogonal to the first axis, said first and second elongated regions (42) being designed to separate ( left 42 and right 42), in a top-plan view ( Fig 2), each cell from one another and to shape said cells in such a way that each has, in the top-plan view (42), said shape among quadrangular  ( Fig 1-2).
  
Regarding claim 4, Fujiwara discloses the MPS diode according to claim 3, Fujiwara further discloses wherein said cells form a quadrangular array of cells having rows parallel to said first axis and columns parallel to said second axis (Fig 2, element 42).  

Regarding claim 5, Fujiwara discloses the MPS diode according to claim 1, Fujiwara further discloses wherein each cell is a portion of the drift layer (Fig 1, drift  36, Para [ 0044-0047]) free from said doped region  (Fig 1,  element 42, Para [ 0045]).  

Regarding claim 6, Fujiwara discloses the MPS diode according to claim 1, Fujiwara further discloses wherein said substrate (32) and said drift layer (36) are both of silicon carbide (Para [0034]).  

Regarding claim 8, Fujiwara discloses the MPS diode according to claim 1, Fujiwara further discloses further comprising an edge- termination region (Fig 1-2 44), completely surrounding said active area (12/14) and extending as a prolongation of said doped region (42).  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US 2009/0160008 A1; hereafter Fujiwara).
Regarding claim 7, Fujiwara discloses the MPS diode according to claim 1, But Fujiwara does not disclose explicitly wherein each one of said cells has an area, at said top surface, in a range 1µm2-100µm2.  
However, Fujiwara discloses thickness of the low-concentration drift layer 36 is 3 .mu.m (Para [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the cell area, through routine experimentation, in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

  
Allowable Subject Matter

Claims 15-20 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 


Claims 21-26 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
an ohmic contact on the doped region and defining a second grid overlaying the first grid, wherein the second grid defines a plurality of cells; and an anode metalization in contact with the top surface of the drift region, the ohmic ontact, and portions of the top surface of the doped region outside of the ohmic contact, wherein each cell includes a Schottky diode.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898